 1      WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9 Timothy Coffey,                                     No. CV-18-0363-TUC-BGM
10                          Plaintiff,
11 v.                                                  ORDER
12 Andrew M. Saul,1
   Acting Commissioner of Social Security,
13
                     Defendant.
14
15             Currently pending before the Court is Plaintiff’s Opening Brief (Doc. 18).
16      Defendant filed his Brief (“Response”) (Doc. 22), and Plaintiff filed his Reply (Doc. 23).
17      Plaintiff brings this cause of action for review of the final decision of the Commissioner
18      for Social Security pursuant to 42 U.S.C. § 405(g). The United States Magistrate Judge
19      has received the written consent of both parties, and presides over this case pursuant to 28
20      U.S.C. § 636(c) and Rule 73, Federal Rules of Civil Procedure.
21      I.     BACKGROUND
22             A.     Procedural History
23             On March 28, 2014, Plaintiff protectively filed a Title II application for Social
24      Security Disability Insurance Benefits (“DIB”) and on January 23, 2015 filed a Title XVI
25      application for Supplemental Security Income (“SSI”), with both applications alleging
26
               1
27               The Court takes judicial notice that Nancy A. Berryhill is no longer Acting Commissioner
        of the Social Security Administration (“SSA”). The Court will substitute the new Commissioner
28      of the SSA, Thomas M. Saul, as Respondent pursuant to Rule 25(d) of the Federal Rules of Civil
        Procedure. See also Fed. R. App. P. 43(c)(2).
 1   disability as of January 25, 2009 due to bipolar disorder, agoraphobia, anxiety and panic
 2   disorder, and Hidradenitis suppurativa. See Administrative Record (“AR”) at 27–29, 56,
 3   115–16, 123–24, 136–37, 215, 222, 245, 249, 277, 280, 307.               The Social Security
 4   Administration (“SSA”) denied this application on September 9, 2014. Id. at 27, 114–20,
 5   149–51. On January 23, 2015, Plaintiff filed a request for reconsideration, and on April
 6   24, 2015, SSA denied Plaintiff’s application upon reconsideration. Id. at 27, 121–57. On
 7   June 16, 2015, Plaintiff filed his request for hearing. Id. at 27, 160–61. On May 15, 2017,
 8   a hearing was held before Administrative Law Judge (“ALJ”) Lori L. Freund. Id. at 27,
 9   52–113. On August 17, 2017, the ALJ issued an unfavorable decision. AR at 24–45. On
10   October 5, 2017, Plaintiff requested review of the ALJ’s decision by the Appeals Council,
11   and on June 7, 2018, review was denied. Id. at 1–3, 214. On July 26, 2018, Plaintiff filed
12   this cause of action. Compl. (Doc. 1).
13          B.     Factual History
14          Plaintiff was forty-three (43) years old at the time of the administrative hearing and
15   thirty-five (35) at the time of the alleged onset of his disability. AR at 27, 43, 52, 114, 121,
16   123, 136, 215, 222, 245, 277, 307. Plaintiff obtained a high school diploma. Id. at 43, 114,
17   121, 250. Prior to his alleged disability, Plaintiff worked as a department manager at
18   Costco. Id. at 91–93, 250, 255–56.
19                 1. Plaintiff’s Testimony
20                         a. Administrative Hearing
21          At the administrative hearing, Plaintiff testified that in 2009 he left work at Costco
22   Wholesale and went on Short-Term Disability. AR at 72–73. Plaintiff was on Short-Term
23   Disability for six (6) months and treated by his primary care physician, Dr. Stanley Ling.
24   Id. at 73. Plaintiff testified that he was subsequently approved for a twelve (12) month
25   term of Long-Term Disability. Id. Plaintiff further testified that his Long-Term Disability
26   ended in June 2010. Id. at 75. Plaintiff also testified that his medical insurance ended at
27   that time and he did not apply for State assistance. Id. Plaintiff testified that although he
28   was seen by Jim Harden, a mental health counselor, for approximately two (2) years, he


                                                  -2-
 1   was unable to obtain records from that time. AR at 76–77. Plaintiff estimated that he
 2   ceased seeing Mr. Harden in April 2012. Id. at 78.
 3          Plaintiff testified that his drinking became a problem in December 2013. Id.
 4   Plaintiff estimated that he was drinking somewhere between seven (7) and twelve (12) or
 5   thirteen (13) shots of alcohol per day. Id. at 79. Plaintiff further testified that he went into
 6   treatment in December 2014. Id. Plaintiff noted that he sought treatment because he
 7   realized that his drinking had become a progressive problem that would not improve. AR
 8   at 79–80. Plaintiff also indicated that his wife at the time was a heavy drinker. Id. at 80.
 9          Plaintiff testified that he stopped therapy in September 2015 because he was
10   uninsured and reliant on his parents for housing. Id. at 81. Plaintiff further testified that
11   shortly thereafter he applied state benefits. Id. at 82. Plaintiff also testified that at the time
12   of the hearing he was receiving food and medical assistance. Id. at 82. Plaintiff testified
13   that he did not have a good reason for not seeking treatment beyond difficulty leaving the
14   house or motivating to make a telephone call. AR at 82–83. Plaintiff indicated that these
15   issues have grown progressively worse since 2009. Id. at 83. Plaintiff described attempting
16   to reengage with the world by going grocery shopping, but at times has to leave his
17   shopping cart at the store and just leave because he cannot be around people. Id. at 83–84.
18   Plaintiff testified that he is taking an anti-anxiety medication and has an albuterol rescue
19   inhaler. Id. at 84–85. Plaintiff further testified that he had been prescribed antibiotics to
20   help with the Hidradenitis suppurativa, but the course had been completed at the time of
21   the hearing. Id. at 85–86.
22          Plaintiff testified that his Hidradenitis suppurativa causes “incredible pain” and
23   “fuel[s] the depression and anxiety” which has resulted in his inability to work. AR at 87.
24   Plaintiff further testified that he has had Hidradenitis suppurativa since he was 13. Id.
25   Plaintiff also testified that the condition has worsened with more frequent outbreaks, larger
26   cysts, and cysts in new places. Id. at 87–88, 91. Plaintiff explained that he managed the
27   condition while working by bringing multiple changes of clothes each day and taking
28   breaks to clean up and change outfits. Id. at 92–94. Plaintiff described the cysts as large,


                                                   -3-
 1   painful, and filled with blood and pus. Id. at 91. Plaintiff explained that aside from
 2   antibiotics, Hidradenitis suppurativa treatment includes hot baths or hot compresses. AR
 3   at 92. Plaintiff testified that ultimately, he went on disability due to anxiety. Id. at 88–89.
 4   Petitioner opined that he believes that his anxiety is exacerbated by the Hidradenitis
 5   suppurativa. Id. at 90.
 6          Plaintiff further testified that because of the combination of depression, anxiety, and
 7   pain, he does not socialize beyond his parents and sister. Id. at 94–95. Plaintiff also
 8   testified that he had recently had a seizure while driving, but had not yet seen the
 9   neurologist for treatment beyond the emergency department. Id. at 95–98. Plaintiff
10   indicated that he is no longer driving as a result of this episode. AR at 98.
11                         b. Administrative Forms
12                             i. Function Report—Adult
13          On February 11, 2015, Plaintiff completed a Function Report—Adult in this matter.
14   AR 296–303. Plaintiff reported that he lived in a house with his parents. Id. at 296.
15   Plaintiff described his medical conditions as follows:
16          Extreem [sic] depression, anxiety (panic-attacks), fear of leaving the house.
17          Cannot focus enough to complete minimal tasks around the house. Cannot
            cope with “surprise or last minute” life situations. Fear of phone calls,
18          doorbell/knock and mail because it might be bad news. I’m easily
19          iratated[sic]/agitated by small things in life that do not bother others.

20   Id. Plaintiff reported that on good days he tries to help around the house with dishes and
21   laundry, but on most days he isolates himself and tries to read or watch television. Id. at
22   297. Plaintiff further reported attending Alcoholics Anonymous meetings daily. Id. at 297,
23   300. Plaintiff also reported that he cares for his son and sometimes feeds his parents’ dog.
24   AR at 297.
25          Plaintiff indicated that prior to his illness he was able to focus and complete tasks,
26   including managing up to eighty (80) people, run a business, and be in public without panic
27   attacks or fear. Id. Plaintiff reported that now his sleep is irregular, both in ability to go to
28   sleep and its duration. Id. Plaintiff indicated a lack of motivation regarding his personal


                                                   -4-
 1   hygiene, but is capable to attending to all personal care tasks. Id. Plaintiff reported that
 2   his parents remind him to take his medication. Id. at 298. Plaintiff further reported that he
 3   can prepare simple meals, such as sandwiches and frozen foods. AR at 298. Plaintiff noted
 4   that prior to the onset of his condition, he would cook large, complicated meals, but now
 5   he cannot focus. Id. Plaintiff also reported that he does his own laundry, does the dishes,
 6   and occasionally mows the lawn. Id. Plaintiff indicated that he performs these tasks once
 7   or twice per week, and occasionally needs help. Id.
 8          Plaintiff noted that he goes outside to smoke daily. Id. at 299. Plaintiff further
 9   reported that if he goes out for other reasons he walks or rides in a car, but does not drive.
10   AR at 299. Plaintiff also reported that he shops for food two (2) or three (3) times per
11   month, but tries to hurry through the store. Id. Plaintiff prefers to have someone with him
12   when he goes out. Id. Plaintiff reported that he can count change, but cannot pay bills and
13   does not have a checking or savings account. Id. Plaintiff noted that since his condition
14   arose, he was spending money excessively. Id.
15          Plaintiff indicated his hobbies include playing guitar, reading, watching television,
16   and playing ball with his sons. AR at 300. Plaintiff reported that he does not do these
17   things often due to a lack of desire or motivation. Id. Plaintiff further reported interacting
18   with his parents and sons and occasional telephone calls. Id. Plaintiff attends church in
19   addition to AA meetings. Id. Plaintiff also reported that he mostly does not want to talk
20   to anyone and is irritable and angry. Id. at 301. Plaintiff reported that his conditions affect
21   his ability to lift, reach, walk, remember, complete tasks, concentrate, understand, follow
22   instructions, and get along with others. AR at 301. Plaintiff described his walking as
23   limited by his Hidradenitis suppurativa, noting that when it flares he can only walk a few
24   feet at a time before requiring a few seconds to a few minutes of rest before continuing.
25   Id. Plaintiff further reported being able to pay attention for a minute or two, but does okay
26   with spoken instruction, while needing to re-check written instructions. Id.
27          Plaintiff reported having no trust in the police or court system. Id. at 302. Plaintiff
28   also reported that he has never been fired from a job because he cannot get along with


                                                  -5-
 1   people. Id. Plaintiff indicated that he has difficulty with stress and changes in routine. AR
 2   at 302. Plaintiff noted that he wears glasses. Id. Plaintiff listed medications included
 3   quetiapine, sertraline, and lamotrigine.     Id. at 303.     Plaintiff described pain from
 4   Hidradenitis suppurativa adding to his depression and noted that he has bipolar disorder,
 5   as well. Id.
 6                            ii. Work History Report
 7          Plaintiff also completed a Work History Report. AR at 255–61. Plaintiff listed his
 8   prior work as a department manager in a wholesale retail business. Id. at 255. Plaintiff
 9   described the position as managing people and doing budget and sales planning. Id. at 256.
10   Plaintiff further described the position as forty (40) hours per week and “like running a
11   business inside a business.” Id. Plaintiff reported that the job required the use of machines,
12   tools, or equipment; technical knowledge or skills; and writing or completing reports or
13   similar duties. Id. Plaintiff further reported that while working, he walked, stood, sat,
14   stooped, kneeled, crouched, crawled, and handled, grabbed or grasped large objects for
15   eight (8) hours per day; reached for six (6) hours per day; and wrote, typed, or handled
16   small objects for three (3) hours per day. AR at 256. Plaintiff described lifting items such
17   as tires, cases of water, or other merchandise. Id. Plaintiff further described the position
18   as requiring him to lift fifty (50) pounds frequently, and the heaviest weight he lifted was
19   100 pounds or more. Id. Plaintiff reported that he was a lead worker who supervised 120
20   people for eight (8) hours per day. Id.
21                            iii. Disability Report—Appeal
22          Plaintiff had a Disability Report—Appeal completed indicating that he suffered
23   “massive depression, anxiety, fear of leaving the house, [and a] fear of being around other
24   people.” AR at 280. Plaintiff also reported that he had been abusing alcohol in an effort
25   to self-medicate, which resulted in hospitalization. Id.
26   ...
27   ...
28   ...


                                                 -6-
 1                 2. Plaintiff’s Medical Records2
 2          On June 25, 2009, Plaintiff was seen by Stanley Ling, M.D. regarding a flare-up of
 3   his Hidradenitis suppurativa and reported being under a lot of stress. AR at 511. Dr. Ling
 4   sought a work excuse for the next eight (8) weeks “due to stress reaction and
 5   uncompensated depression.” Id. On August 4, 2009, Plaintiff returned to Dr. Ling for a
 6   follow-up, but treatment records only discuss his depressive symptoms. Id. at 512. On
 7   October 9, 2009, Plaintiff was seen by James Harden, LICSW for an initial consultation.
 8   Id. at 362–66. Treatment records noted Plaintiff having had Hidradenitis suppurativa since
 9   his mid-teens. Id. at 362. Plaintiff reported painful eruptions under his arms. AR at 362.
10          On December 10, 2009, Plaintiff saw Mr. Harden regarding an increase in his
11   anxiety and depression. Id. at 353. Treatment notes indicate that Plaintiff’s concerns
12   included pain management and depression.            Id.   Mr. Harden wrote “hydradentitis
13   suporativa” in the margin. Id. Mr. Harden additionally noted that Plaintiff’s “physical
14   condition and pain associated has increased his depression.” Id. at 354. Finally, Mr.
15   Harden noted that “a professional conflict has developed[,]” and he would no longer be
16   treating Plaintiff. AR at 345. Therefore, Mr. Harden referred Plaintiff to another therapist.
17   Id.
18          On September 4, 2013, Plaintiff was seen by Hilda Gaton, MA at Reliance Medical
19   Clinics PLLC. Id. at 368–76. Intake records indicated that Plaintiff reported chronic severe
20   pain and discomfort from Hidradenitis suppurativa which aggravates his depressive
21   symptoms. Id. at 368, 372. On November 21, 2014, Plaintiff was seen at Kennewick
22   General Hospital regarding chest pain. Id. at 393–410. Treatment records included
23   Hidradenitis suppurativa in the “Problem List”; however, no further mention was made.
24   AR at 395.
25          On January 21, 2015, Plaintiff was seen by Rinah Gutierrez, M.D. for treatment of
26   his depression, anxiety, and fears of being in public places. Id. at 454–57. Dr. Gutierrez
27          2
             The Court has reviewed the entirety of Plaintiff’s medical records; however, Plaintiff’s
28   arguments are limited to issues regarding Hidradenitis suppurativa. See Opening Br. (Doc. 18) at
     3. As such, the Court’s summary is limited to records relevant to that condition.

                                                  -7-
 1   noted Plaintiff’s diagnosis of Hidradenitis suppurativa since his teenage years and
 2   treatment by antibiotics and pain medication in his history. Id. at 455, 457. Dr. Gutierrez
 3   made no further mention of the condition. See id. at 454–57. On February 5, 2015, Plaintiff
 4   was seen by Dr. Gutierrez for treatment of his depression and anxiety. Id. at 452–53. Dr.
 5   Gutierrez listed Hidradenitis suppurativa as a medical diagnosis and noted that “physical
 6   pain can contribute to [Plaintiff’s] depression, while depression itself can also worsen the
 7   pain.” AR at 453.
 8          On May 6, 2015, Plaintiff was seen by Elie Levy, M.D., in Seattle, for treatment of
 9   his Hidradenitis suppurativa. Id. at 463–64. Dr. Levy’s impression included “[c]lassic
10   hidradenitis suppurativa with sinus tract formation.” Id. at 463. Dr. Levy noted Humira
11   as a possible treatment in addition to surgery. Id. Dr. Levy further noted that her offices
12   would be able to treat the axillary lesions, but his other lesions required removal by a
13   urologist and general surgeon. Id. Plaintiff indicated his preference for the additional
14   surgeries to occur in the Tri-Cities area. AR at 463. On May 21, 2015, Dr. Levy removed
15   an abscess from Plaintiff’s left axilla and injected steroid medication into eleven (11)
16   different lesions. Id. at 462, 466–67. On June 2, 2015, Dr. Levy informed Plaintiff that
17   the abscess on his left axilla had been removed with clear margins and no further treatment
18   was needed at that time. Id. at 465. On the same date, Plaintiff was seen by Paul Maiocco,
19   PA-C in the Tri-Cities for suture removal. Id. at 527. PA Maiocco noted that the area
20   appeared red and inflamed, and the sutures were pulled apart. Id. PA Maiocco referred
21   Plaintiff to the Emergency Department for further evaluation and treatment. Id. Plaintiff
22   was then seen by Marvin Roman, M.D. at Columbia Center Urgent Care. AR at 541–43.
23   Dr. Roman cleaned and irrigated the wound and prescribed Keflex for the persistent
24   infection. Id. at 543. On June 5, 2015, Plaintiff was seen by Jessica Barajas, MA-C for
25   wound cleaning and re-packing. Id. at 539–40. On June 7, 2015, MA Barajas again
26   cleaned and re-packed Plaintiff’s wound. Id. at 538. On June 10, 2015, Plaintiff was seen
27   by Brandy Kirkendall, MA-C for wound cleaning and re-packing. Id. at 537. On June 15,
28   2015, Plaintiff was seen by Helen Mitchell, MA-C for a wound check and care. AR at 536.


                                                -8-
 1   On June 18, 2015, Plaintiff was again seen by MA Mitchell for a dressing and packing
 2   change of the wound from his cyst removal. Id. at 535. MA Mitchell noted the wound’s
 3   improved appearance. Id. On June 22, 2015, Plaintiff was seen by Olesya Melnik, MA-C
 4   for a recheck of Plaintiff’s incision and drainage wound on his left axilla. Id. at 534. MA
 5   Melnik reported that the wound was healing nicely without signs or symptoms of infection.
 6   Id.
 7          On July 16, 2016, Plaintiff was seen by Travis Henderson, PA-C for ear pain. AR
 8   at 524–26. PA Henderson’s assessment included cerumen impaction in the right ear,
 9   bronchospasm, and Hidradenitis suppurativa. Id. at 525. PA Henderson prescribed an
10   antibiotic and hydrocodone-acetaminophen for pain. Id. On September 3, 2016, Plaintiff
11   was seen by Robert Marshall, M.D. for his Hidradenitis suppurativa. Id. at 473–76. Dr.
12   Marshall noted that Plaintiff had failed antibiotics, and Humira initiation was
13   recommended. Id. at 473, 475. Dr. Marshall also directed that Plaintiff soak in a bath tub
14   of water with a cup of bleach and several drops of dish soap for ten (10) minutes and then
15   rinse off. AR at 474, 476. This treatment was to be repeated for two (2) days. Id.
16                 3. Medical Expert Donna M. Veraldi’s Testimony
17          Donna M. Veraldi, Ph.D. testified as a psychological expert at the administrative
18   hearing. AR at 27, 62–72. Dr. Veraldi testified that she had reviewed Plaintiff’s medical
19   records prior to the hearing. Id. at 63. Based on those records, Dr. Veraldi found evidence
20   for the “diagnosis of a major depressive disorder, recurrent and moderate which is a 12.04,
21   some manic symptoms and some panic.” Id. at 67. Dr. Veraldi further testified that she
22   did not believe these diagnoses met or equaled a listing. Id. Dr. Veraldi also testified that
23   the records did not contain a lot of information regarding B criteria. Id. Based on the
24   information available to her, Dr. Veraldi opined that Plaintiff had moderate restriction in
25   his ability to understand, remember, or apply information; interact with others; and
26   concentration, persistence, or pace. AR at 67–68. Dr. Veraldi further opined that Plaintiff
27   had a mild restriction in his ability to adaptive management of himself. Id. at 68. Dr.
28   Veraldi was unable to find any C criteria involvement based on Plaintiff’s apparently


                                                 -9-
 1   abbreviated time in treatment. Id. Dr. Veraldi confirmed that her opinion encompassed a
 2   two-year timeframe between September 2013 through September 2015 and that there was
 3   insufficient information for an opinion prior to and after that date range. Id. at 69. Dr.
 4   Veraldi noted that she could confirm that Plaintiff’s medical records from 2009 indicate
 5   that Plaintiff was receiving treatment for depression and anxiety, but expressed no further
 6   opinion. Id. at 70.
 7                 4. Vocational Expert K. Diane Kramer’s Testimony
 8          Ms. K. Diane Kramer testified as a vocational expert at the administrative hearing.
 9   AR at 27, 98–112. Ms. Kramer described Plaintiff’s past relevant work as a department
10   manager in the retail industry, Dictionary of Occupational Titles (“DOT”) number
11   299.137-010, with a Specific Vocational Preparation (“SVP”) of 7—skilled, and an
12   exertional level of medium. Id. at 101–102.
13          The ALJ asked Ms. Kramer to consider a hypothetical individual between the ages
14   of thirty-nine (39) and forty-one (41), without exertional limitation, but who should avoid
15   any type of work involving dealing with the general public, could have occasional
16   interaction with co-workers and supervisors, would work best away from any tandem tasks,
17   should avoid any type of fast-paced production work where there is a time quota involved,
18   and would require access to a restroom. Id. at 102–03. Ms. Kramer testified that such an
19   individual would not be able to perform the past relevant work, primarily because of not
20   dealing with the public and no tandem tasks. Id. at 103. Ms. Kramer further testified that
21   such an individual would be able to perform other work, such as an industrial cleaner, DOT
22   number 381.687-018, with an SVP of 2, and medium exertional level, and approximately
23   541,000 jobs in the national economy. Id. Ms. Kramer also suggested the hypothetical
24   individual could work as a mail clerk, DOT number 222.687-022, with an SVP of 2, and
25   light exertional level, and 345,000 jobs in the national economy. AR at 103. Ms. Kramer’s
26   third suggestion was small parts assembler, DOT number 706.684-022, with an SVP of 2,
27   and light exertional level, and approximately 207,000 jobs in the national economy. Id.
28          The ALJ added to her hypothetical individual that such an individual would need to


                                               - 10 -
 1   avoid unprotected heights, commercial driving, and climbing ladders, ropes, or scaffolds.
 2   Id. The ALJ then enquired whether those additional limitations would alter the availability
 3   of the previously listed jobs. Id. Ms. Kramer confirmed that the same three (3) jobs would
 4   be available. Id. Ms. Kramer also clarified that the mail clerk position, based on her
 5   experience and observation, would not involve the use of machines and would be away
 6   from the storefront or loading area. AR at 104.
 7          Plaintiff’s counsel then further reduced the exertional level that the ALJ’s
 8   hypothetical individual would be capable of to sedentary work with a sit/stand option at
 9   their leisure. Id. at 105. Ms. Kramer testified that the previously suggested jobs would be
10   eliminated. Id. Plaintiff’s counsel asked if there were other jobs available in the national
11   economy. Id. Ms. Kramer confirmed that there would be and testified that such an
12   individual would be able to work as a charge account clerk, DOT number 205.367-014,
13   with an SVP of 2, and sedentary exertional level, and approximately 205,000 jobs in the
14   national economy. Id. Ms. Kramer further testified that another possible job would be
15   printed circuit board assembly, DOT number 726.684-110, an SVP of 2, sedentary
16   exertional level, and with approximately 224,000 jobs in the national economy. Id. at 105,
17   109. Ms. Kramer also testified regarding the availability of document preparer, DOT
18   number 249.587-018, with an SVP of 2, sedentary exertional level, and with approximately
19   201,000 jobs in the national economy. AR at 106. Ms. Kramer clarified that the printed
20   circuit board assembler was quota based, in that a certain number of items needed to be
21   produced, but there was not a specific timeframe, such as items passing on a conveyor belt.
22   Id. at 106–107, 109–10.
23          Plaintiff’s counsel further inquired as to an employer’s tolerance for an individual’s
24   off-task production before employment would be jeopardized. Id. at 111. Ms. Kramer
25   testified that based on her experience, an employer would tolerate between five (5) and ten
26   (10) percent of the workday off task. Id. Ms. Kramer further opined that an employer will
27   generally tolerate one (1) missed day per month within unskilled work. Id. Ms. Kramer
28   further opined, based on her experience, that an individual who has issues with arriving


                                                - 11 -
 1   late or leaving early is given three (3) warnings and then terminated. Id. Ms. Kramer also
 2   opined that if an employee is noticeably off task early in employment, it may cause an issue
 3   with the employer. AR at 112. Ms. Kramer testified that her testimony was consistent
 4   with the DOT and based on the national economy. Id. at 99.
 5                 5. Lay Witness Testimony
 6          On February 11, 2015, Aloha Coffey, Plaintiff’s mother, completed a Function
 7   Report—Adult—Third Party. AR at 286–93. Mrs. Coffey reported that Plaintiff lives in
 8   a house with her and his father. Id. at 286, 293. Mrs. Coffey described Plaintiff’s daily
 9   activity as attending Alcoholics Anonymous meetings and seeking medical and psychiatric
10   help, but that he did very little physical activity. Id. at 287. Mrs. Coffey reported that
11   Plaintiff performed household chores occasionally. Id. Mrs. Coffey further described that
12   prior to his illness, Plaintiff was able to work full-time and have a family and social life.
13   Id.
14          Mrs. Coffey described Plaintiff’s sleep as irregular. AR at 287. Mrs. Coffey also
15   reported Plaintiff as inattentive to his personal care, including not bathing or changing
16   clothes for several days and having a low appetite. Id. Mrs. Coffey noted that Plaintiff
17   needs reminders to perform personal hygiene, as well as to take his medications. Id. at
18   288. Mrs. Coffey reported that Plaintiff could make sandwiches and cook a complete meal
19   if someone was helping him. Id. Mrs. Coffey indicated that he cooks two (2) or more
20   times per week. Id. Mrs. Coffey further reported Plaintiff did dishes, laundry, and made
21   the bed regularly, but sometimes needed reminding. AR at 288.
22          Mrs. Coffey also reported that Plaintiff only went outside when required and would
23   walk or ride in a car. Id. at 289. Mrs. Coffey further noted that Plaintiff has a fear of being
24   in public alone and did not drive. Id. Mrs. Coffey reported that Plaintiff shopped in stores
25   for food and clothing, but tried to go early or late to avoid people. Id. Mrs. Coffey further
26   reported that Plaintiff could not pay bills, count change, handle a savings account, or use a
27   checkbook or money orders because he had no money. Id. Mrs. Coffey noted that Plaintiff
28   increased his spending as a result of his conditions. AR at 290.


                                                 - 12 -
 1          Mrs. Coffey described Plaintiff’s hobbies as reading and watching television, which
 2   he does daily. Id. Mrs. Coffey also noted that Plaintiff’s social activities include using the
 3   telephone or texting, and going to church and AA. Id. Mrs. Coffey indicated that Plaintiff
 4   is uncomfortable alone in a crowd, but becomes frustrated in conversation or being around
 5   others. Id. at 290–91. Mrs. Coffey reported Plaintiff’s conditions as affecting his memory,
 6   concentration, understanding, ability to follow instructions, use his hands, and get along
 7   with others. Id. at 291. Mrs. Coffey further reported that Plaintiff could pay attention for
 8   a few seconds to a few minutes, and if he is not distracted can follow written and spoken
 9   instruction well. AR at 291. Mrs. Coffey noted Plaintiff’s distrust of the police and court
10   system. Id. at 292. Mrs. Coffey also noted that Plaintiff does not handle stress or changes
11   in routine well. Id. Mrs. Coffey explained that Plaintiff wants to get back to who he was;
12   however, he needs assistance because he has no income and his parents are his sole support.
13   Id. at 293.
14
15   II.    STANDARD OF REVIEW
16          The factual findings of the Commissioner shall be conclusive so long as they are
17   based upon substantial evidence and there is no legal error.          42 U.S.C. §§ 405(g),
18   1383(c)(3); Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008). This Court may
19   “set aside the Commissioner’s denial of disability insurance benefits when the ALJ’s
20   findings are based on legal error or are not supported by substantial evidence in the record
21   as a whole.” Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999) (citations omitted); see
22   also Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014).
23          Substantial evidence is “‘more than a mere scintilla[,] but not necessarily a
24   preponderance.’” Tommasetti, 533 F.3d at 1038 (quoting Connett v. Barnhart, 340 F.3d
25   871, 873 (9th Cir. 2003)); see also Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014).
26   Further, substantial evidence is “such relevant evidence as a reasonable mind might accept
27   as adequate to support a conclusion.” Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007).
28   Where “the evidence can support either outcome, the court may not substitute its judgment


                                                 - 13 -
 1   for that of the ALJ.” Tackett, 180 F.3d at 1098 (citing Matney v. Sullivan, 981 F.2d 1016,
 2   1019 (9th Cir. 1992)); see also Massachi v. Astrue, 486 F.3d 1149, 1152 (9th Cir. 2007).
 3   Moreover, the court may not focus on an isolated piece of supporting evidence, rather it
 4   must consider the entirety of the record weighing both evidence that supports as well as
 5   that which detracts from the Secretary’s conclusion. Tackett, 180 F.3d at 1098 (citations
 6   omitted).
 7
 8   III.   ANALYSIS
 9          A.     The Five-Step Evaluation
10          The Commissioner follows a five-step sequential evaluation process to assess
11   whether a claimant is disabled. 20 C.F.R. § 404.1520(a)(4). This process is defined as
12   follows: Step one asks is the claimant “doing substantial gainful activity[?]” If yes, the
13   claimant is not disabled; step two considers if the claimant has a “severe medically
14   determinable physical or mental impairment[.]” If not, the claimant is not disabled; step
15   three determines whether the claimant’s impairments or combination thereof meet or equal
16   an impairment listed in 20 C.F.R. Pt. 404, Subpt. P, App.1. If not, the claimant is not
17   disabled; step four considers the claimant’s residual functional capacity and past relevant
18   work. If claimant can still do past relevant work, then he or she is not disabled; step five
19   assesses the claimant’s residual functional capacity, age, education, and work experience.
20   If it is determined that the claimant can make an adjust6ment to other work, then he or she
21   is not disabled. 20 C.F.R. § 404.1520(a)(4)(i)-(v).
22          In the instant case, the ALJ found that Plaintiff met the insured status requirements
23   of the Social Security Act through December 31, 2015, and had not engaged in substantial
24   gainful activity since his alleged onset date of June 25, 2009. AR at 29. At step two of the
25   sequential evaluation, the ALJ found that “from June 25, 2009 to September 3, 2013, the
26   claimant had the following medically determinable impairments: depression, anxiety, and
27   Hidradenitis Suppurativa (20 CFR 404.1522 et seq. and 416.922 et seq.).” Id. The ALJ
28   further found that “the claimant did not have an impairment or combination of impairments


                                                - 14 -
 1   that significantly limited (or is expected to significantly limit) the ability to perform basic
 2   work-related activities for 12 consecutive months; therefore, the claimant did not have a
 3   severe impairment or combination of impairments from June 25, 2009 to September 3,
 4   2013 (20 CFR 404.1522 et seq. and 416.922 et seq.).” Id. at 29–30. The ALJ next found
 5   that “[s]ince September 4, 2013, the claimant has had the following severe impairments:
 6   depressive disorder; generalized anxiety disorder with panic and agoraphobia; alcohol use
 7   disorder, in remission (20 CFR 404.1520(c) and 416.920(c)).” Id. at 32. The ALJ then
 8   found that “[b]eginning September 4, 2013, the claimant does not have an impairment or
 9   combination of impairments that meets or medically equals the severity of one of the listed
10   impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525,
11   404.1526, 416.920(d), 416.925 and 416.926).” Id. at 37. Prior to step four and “[a]fter
12   careful consideration of the entire record,” the ALJ determined that “beginning September
13   4, 2013, the claimant has the residual functional capacity to perform a full range of work
14   at all exertional levels but with the following nonexertional limitations: no contact with the
15   [public]; occasional interaction with coworkers and supervisors, with no tandem tasks;
16   needs to work in a setting with access to a restroom; avoid any fast-paced production work
17   where there is a timed quota involved.” AR at 38. At step four, the ALJ found that “[t]he
18   claimant is unable to perform past relevant work (20 CFR 404.1565 and 416.965).” Id. at
19   43. At step five, the ALJ found that after “[c]onsidering the claimant’s age, education,
20   work experience, and residual functional capacity, there are jobs that exist in significant
21   numbers in the national economy that the claimant can perform (20 CFR 404.1569,
22   404.1569(a), 416.969, and 416.969(a)).” Id. at 44. Accordingly, the ALJ determined that
23   Plaintiff was not disabled. Id.
24          Plaintiff asserts that the ALJ erred in failing to consider Listing 8.06 for Hidradenitis
25   suppurativa, for failing to adequately assess his needs regarding Hidradenitis suppurativa
26   in the RFC, and by impermissibly relying on a limitation in her RFC that accounts for work
27   in an accommodated position. See Opening Br. (Doc. 18).
28   ...


                                                 - 15 -
 1          B.     Listing 8.06
 2          Plaintiff argues that the ALJ erred in failing to consider Listing 8.06 for his
 3   Hidradenitis suppurativa diagnosis. Opening Br. (Doc. 18) at 8–9.
 4          Listing 8.06 provides: “Hidradenitis suppurativa, with extensive skin lesions
 5   involving both axillae, both inguinal areas or the perineum that persist for at least 3 months
 6   despite continued treatment as prescribed.” 20 C.F.R. § 404, Subpart P, App. 1 at § 8.06.
 7   The regulations further explain that “[t]hese listings are only examples of common skin
 8   disorders that we consider severe enough to prevent you from engaging in any gainful
 9   activities.” 20 C.F.R. § 404, Subpart P, App. 1 at § 8.00(H)(1). Moreover, if a claimant
10   does “not have continuing treatment as prescribed, if [the claimant’s] treatment has not
11   lasted for at least 3 months, or if [the claimant] do[es] not have extensive skin lesions that
12   have persisted for at least 3 months, [their] impairment cannot meet the requirements of
13   these skin disorder listings.” Id.
14          As an initial matter, Plaintiff admits that “the records cited above do not by
15   themselves establish that Mr. Coffey’s extensive lesions involving both axillae persisted
16   for at least three months, or whether Mr. Coffey was able to begin treatment with Humira
17   as his physician planned[.]” Opening Br. (Doc. 18) at 9. The claimant bears the burden to
18   show medical evidence consisting of signs, symptoms, and laboratory findings to establish
19   a medically determinable physical or mental impairment. Ukolov v. Barnhart, 420 F.3d
20   1002, 1004-05 (9th Cir. 2005); 20 C.F.R. §§ 404.1512, 404.1520, 416.912, 416.920; see
21   also Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999).
22          Here, the ALJ carefully reviewed Plaintiff’s history of Hidradenitis suppurativa and
23   concluded that for purposes of the adjudication the condition was non-severe. AR at 36.
24   Plaintiff’s arguments that the ALJ failed to develop the record are unavailing and
25   improperly attempt to shift his burden to the ALJ. “An ALJ’s duty to develop the record
26   further is triggered only when there is ambiguous evidence or when the record is inadequate
27   to allow for proper evaluation of the evidence. Mayes v. Massanari, 276 F.3d 453, 459–
28   60 (9th Cir. 2001) (citations omitted). “The record before the ALJ was neither ambiguous


                                                 - 16 -
 1   nor inadequate to allow for proper evaluation of the evidence.” Id. at 460. The Court finds
 2   that the ALJ did not err and her factual findings were based on substantial evidence, and
 3   are therefore conclusive. See 42 U.S.C. §§ 405(g), 1383(c)(3); Tommasetti v. Astrue, 533
 4   F.3d 1035, 1038 (9th Cir. 2008).
 5          C.     RFC Adequacy
 6          Plaintiff argues that the ALJ erred by including a limitation that he “needs to work
 7   in a setting with a restroom” in developing Plaintiff’s RFC, as this qualification fails to
 8   adequately encompass the time that Plaintiff would be off task. Opening Br. (Doc. 18) at
 9   9–10. Plaintiff relies on cases in the context of Crohn’s disease for this proposition. Id. at
10   10. Plaintiff’s reliance is misplaced. In the cases he cites, the evidence suggested frequent
11   and/or lengthy trips to the restroom. Here, the medical record is devoid of any suggestion
12   that Plaintiff would be required to frequently use the restroom during working hours and
13   Plaintiff’s own testimony was that while working at Costco, he would “jet out to the car
14   real quick” to change clothes. AR at 93. The record does not contain any evidence to
15   suggest that Plaintiff would be off-task more than the five (5) to ten (10) percent tolerance
16   suggested by VE Kramer. Id. at 111.
17          D.     Accommodation Contained in RFC
18          Plaintiff argues that “the ALJ’s limitation to ‘access to a restroom’ suggests that Mr.
19   Coffey is to be given something that other employees are not given; that is, a reasonable
20   accommodation such as is contemplated by the Americans with Disabilities Act (ADA).”
21   Opening Br. (Doc. 18) at 11. “Where the testimony of a VE is used at Step Five, the VE
22   must identify a specific job or jobs in the national economy having requirements that the
23   claimant’s physical and mental abilities and vocational qualifications would satisfy.”
24   Osenbrock v. Apfel, 240 F.3d 1157, 1162–63 (9th Cir. 2001). Unlike the cases cited by
25   Plaintiff, VE Kramer did not mention that Plaintiff’s accommodations would preclude
26   work or that he needed additional accommodation to perform the jobs suggested. The
27   Court finds that the ALJ did not err in Plaintiff’s RFC.
28


                                                 - 17 -
 1   IV.   CONCLUSION
 2         In light of the foregoing, the Court finds that the Commissioner’s findings are based
 3   upon substantial evidence and without legal error. Therefore, the Court affirms the ALJ’s
 4   decision.
 5         Accordingly, IT IS HEREBY ORDERED that:
 6         1)     Plaintiff’s Opening Brief (Doc. 18) is DENIED;
 7         2)     The Commissioner’s decision is AFFIRMED; and
 8         3)     The Clerk of the Court shall enter judgment, and close its file in this matter.
 9
10         Dated this 24th day of September, 2019.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 18 -
